Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 56-65 are pending.
Reassignment of Application
	Please note that this application has been reassigned to Examiner Ibrahim Bori, in Art Unit 1629. In order to expedite accurate processing of the application papers, all future correspondence with the office should reflect this change.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021, has been entered.
	Applicant’s arguments, filed 08/09/2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
 Applicants’ amendments filed on 08/09/2021, have been fully considered. Applicants have cancelled claims 12-17, 22, 29-52 and 55. Applicants have newly added claims 56-65. Therefore, claims 56-65 are subject of the Office action below.
	
Claim Objections-Withdrawn
	The objection to claims 15, 42 and 45, is withdrawn because of the claim cancellations.

Claim Rejections - 35 USC § 112-Withdrawn
The rejection of claims 12-17, 22, 30-31, 36-37, 39-42, 44-45, 50-51 and 55 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn, because of the cancellation of claims 12-17, 22, 30-31, 36-37, 39-42, 44-45, 50-51 and 55.
Claim Rejections - 35 USC § 112-2nd Paragraph
New Grounds of Rejection, Necessitated by Applicants’ Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-60 and 62-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 57-60 and 62-65 depend from claim 56 and are therefore, also rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude (emphasis added). See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).” Emphasis added.

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate (emphasis added). See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). Emphasis added.

Claim 56 is indefinite for the recitation of a genus of “a low molecular weight thiol”, because a person skilled in the art cannot reasonably determine the meets and bounds of this limitation. 

Claims 58-60 and 64 are indefinite for reciting a genus of “borates, alcohols, glycols, polyols, alditols, saccharides, polysaccharides and amine” as a representative of “at least one secondary compound”, because a person skilled in the art cannot reasonably determine the meets and bounds of this limitation. 
A compound requires a definite chemical structural information, however, each of the recited genus of “borates, alcohols, glycols, polyols, alditols, saccharides, polysaccharides, or amine”, lacks chemical structural information for what the “at least one secondary compound” is, and chemical structures are highly variant and encompass a myriad of possibilities.
 Accordingly, without a definite chemical structure for what the “borates, alcohols, glycols, polyols, alditols, saccharides, polysaccharides, or amine” is, one skilled in the art cannot reasonably determine the meets and bounds of claim 56.
Claims 58, 62-63 and 65 are indefinite for reciting the limitation of “Lugol’s Iodine, iodine tincture, USP Tincture of Iodine, USP Strong Iodine Tincture, pharmaceutically acceptable excipients, diluents, carriers, vehicles, creams, soaps, pastes, gums, lotions, gels, ointments, emulsions, suspensions, aqueous solutions, eye drops, aerosols, sprays, inhalants”, sticks, bars, balms, foams, body washes, face washes, rinses, oral tinctures, fragrances, preservatives and surfactants” as a representative of “at least one secondary compound”, because a person skilled in the art cannot reasonably determine the meets and bounds of this limitation. 
A compound requires a definite chemical structural information, however, each of the recited “Lugol’s Iodine, iodine tincture, USP Tincture of Iodine, USP Strong Iodine Tincture, pharmaceutically acceptable excipients, diluents, carriers, vehicles, creams, soaps, pastes, gums, lotions, gels, ointments, emulsions, suspensions, aqueous solutions, eye drops, aerosols, sprays, inhalants”, sticks, bars, balms, foams, body washes, face washes, rinses, oral tinctures, fragrances, preservatives and surfactants”, lacks chemical structural information for what the “at least one secondary compound” is, and chemical structures are highly variant and encompass a myriad of possibilities.
 Accordingly, without a definite chemical structure for what the “Lugol’s Iodine, iodine tincture, USP Tincture of Iodine, USP Strong Iodine Tincture, pharmaceutically acceptable excipients, diluents, carriers, vehicles, creams, soaps, pastes, gums, lotions, gels, ointments, emulsions, suspensions, aqueous solutions, eye drops, aerosols, sprays, inhalants”, sticks, bars, balms, foams, body washes, face washes, rinses, oral tinctures, fragrances, preservatives and surfactants” is, one skilled in the art cannot reasonably determine the meets and bounds of claims 58, 62-63 and 65.
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Claim Rejections - 35 USC § 112-New matter
New Grounds of Rejection, Necessitated by Applicants’ Amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-60 and 62-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 57-60 and 62-65 depend from claim 56 and are therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons set forth below.
Applicants’ Response filed on 08/09/2021, has introduced new matter. Applicants have newly added claims 56-60 and 62-65 to recite the limitation of: 1) “a low molecular weight thiol” (claim 56); and 2) “borates, alcohols, glycols, polyols, alditols, saccharides, polysaccharides, amine, Lugol’s Iodine, iodine tincture, USP Tincture of Iodine, USP Strong Iodine Tincture, pharmaceutically acceptable excipients, diluents, carriers, vehicles, creams, soaps, pastes, gums, lotions, gels, ointments, emulsions, suspensions, aqueous solutions, eye drops, aerosols, sprays, inhalants”, sticks, bars, balms, foams, body washes, face washes, rinses, oral tinctures, fragrances, preservatives and surfactants” as a representative of “at least one secondary compound” (claims 58-60 and 62-65). 
MPEP 2163 states: 
“An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.

The Applicants cite ¶s 0023, 0046, 0096-0097 and 0196 of the published patent application No. 20190038579, as allegedly providing support for the recited limitations in claims 56-60 and 62-65 (see pages 6-7 of Remarks filed on 08/09/2021).
The genus of “a low molecular weight thiol” recited in claim 56, requires a definite chemical structure for what the low molecular weight thiol is. However, the recited genus of “a low molecular weight thiol” lacks chemical structural information for what the “a low molecular weight thiol” is, and chemical structures are highly variant and encompass a myriad of possibilities. 
A review of the U.S. Pub. No. 20190038579 (including ¶s 0023, 0046, 0096-0097 and 0196 alleged by the Applicants as providing support for the recited limitation), fails to provide any support for a description of structural characteristics that are required for the recited genus of “a low molecular weight thiol”. The term “a low molecular weight thiol” or “malodorous low molecular compounds produced by skunks” or “thiols”, is only recited twice at ¶s 0023 and 0047 of the U.S. Pub. No. 20190038579. The specification provides insufficient written description to support the genus of “a low molecular weight thiol”, encompassed by the claim. 
Each recited limitation of “borates, alcohols, glycols, polyols, alditols, saccharides, polysaccharides, amine, Lugol’s Iodine, iodine tincture, USP Tincture of Iodine, USP Strong Iodine Tincture, pharmaceutically acceptable excipients, diluents, carriers, vehicles, creams, soaps, pastes, gums, lotions, gels, ointments, emulsions, suspensions, aqueous solutions, eye drops, aerosols, sprays, inhalants”, sticks, bars, balms, foams, body washes, face washes, rinses, oral tinctures, fragrances, preservatives and surfactants” (claims 58-60 and 62-65), as a representative of “at least one secondary compound”, requires a definite chemical structure for what the secondary compound is. This is because a compound requires a definite chemical structural information. However, each of the recited limitation of claims 58-60 and 62-65 lacks chemical structural information for what the “at least one secondary compound” is, and chemical structures are highly variant and encompass a myriad of possibilities. 
A review of the U.S. Pub. No. 20190038579 (including ¶s 0023, 0046, 0096-0097 and 0196 alleged by the Applicants as providing support for  the recited limitation),  fails to provide any support for a description of structural characteristics that are required for the “borates, alcohols, glycols, polyols, alditols, saccharides, polysaccharides, amine, Lugol’s Iodine, iodine tincture, USP Tincture of Iodine, USP Strong Iodine Tincture, pharmaceutically acceptable excipients, diluents, carriers, vehicles, creams, soaps, pastes, gums, lotions, gels, ointments, emulsions, suspensions, aqueous solutions, eye drops, aerosols, sprays, inhalants”, sticks, bars, balms, foams, body washes, face washes, rinses, oral tinctures, fragrances, preservatives and surfactants”, recited in claims 58-60 and 62-65. The specification provides insufficient written description to support the limitations encompassed by the claims 58-60 and 62-65. 
Therefore, the recitation of limitations recited in the newly added claims 56-60 and 62-65 (see discussions above), is considered as new matter. Applicants are required to provide sufficient written support for the limitations recited in the newly added claims 56-60 and 62-65, in the specification or claims as filed or remove these limitations from the claims in response to this Office action.
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for all claim limitations must arise from either an explicit or an implicit suggestion by the disclosure to show that such a concept as now claimed was actually in possession of the Applicant at the time of the invention. 
In the instant case, upon review of the instant specification and claims as originally filed, there seems to be no disclosure of the limitations recited in the newly added claims 56-60 and 62-65 (see discussions above). 
MPEP §2163 states, “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  The test of sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983))…Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).”
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04(a) to § 608.04(c).
Accordingly, the claim is considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.




Claim Rejections - 35 USC § 112-Scope of Enablement
New Grounds of Rejection, Necessitated by Applicants’ Amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making pericosine A or a stereoisomer thereof, does not reasonably provide enablement for a method for deodorizing a low molecular thiol generated by skunk.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Claims 57-65 depend from claim 56 and are therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons set forth below.
The standard for determining whether the specification meets the enablement test was first stated in Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916), and asks if the experimentation needed to practice the invention is undue or unreasonable.
As set forth in In re Marzocchi et al., 169 USPQ 367 (CCPA 1971):
"[A] [s]pecification disclosure which contains the teachings of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with the enabling requirements of first paragraph of 35 U.S.C. 112, unless there is reason to doubt the objective truth of statements contained therein which must be relied on for enabling support; assuming that sufficient reasons for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis, such a rejection can be overcome by suitable proofs that teaching contained in the specification is truly enabling." 

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:
“The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1”


Instant claim 56 is directed to a method for deodorizing a low molecular thiol generated by skunk, comprising applying pericosine A or a stereoisomer thereof, to the low molecular thiol.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation. The factors include:
1) The nature of the invention;
2) The breadth of the claims;
3) The predictability or unpredictability of the art;
4) The amount of direction or guidance presented;
5) The presence or absence of working examples;
6) The quantity of experimentation necessary;
7) The state of the prior art; and,
8) The relative skill of those skilled in the art.
The relevant factors are addressed below in the basis of comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.

Note that the specification must be enabling as of the filing date. MPEP §2164.05(a). In the instant case, the filing date is 02/15/2016, the date of U.S. Provisional Application No. 62/295,343.
The Breadth of the Claims:
Claim 56 encompasses the method of using “a low molecular weight thiol” generated by skunk. A low molecular weight thiol encompasses a plethora of thiols of undefined molecular weight size including those known which also vary on thiol type and amount, depending on skunk type, and those yet to be discovered. For example, Wood et al (J. Chemical Ecology, 2002, 28(9), 1865-1870), teaches varying amounts and types of thiols generated by four North American skunk species (see Table 1, reproduced below).

    PNG
    media_image1.png
    1015
    1448
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    145
    1372
    media_image2.png
    Greyscale

The claim is therefore broad because it encompasses a plethora of thiols, which can vary from skunk to skunk. 
The Nature of the Invention and Predictability of the Art:
It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
The instant invention claims a method of deodorizing a low molecular weight thiol generated by skunk, with pericosine A (see Figure 1 below), or a stereoisomer thereof.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Figure 1.
Applicants provide no definitive evidence to correlate the deodorizing of a low molecular weight thiol generated by skunk, with pericosine A. Support for the Applicants’ invention is only in the form of reacting pericosine A (compound 11, see instant specification at Figure 11), with compounds 8-9, 13, 15, 17 and 19 (see instant specification at Figure 6), in order to generate: 1) compounds 4-6 (see instant specification at Figure 7); 2) compounds 7 (see instant specification at Figure 8); 3) compounds 14, 16 and 18 (see instant specification at Figure 9); and 4) compounds 20-22 (see instant specification at Figure 10).  However, none of compounds 8-9, 13, 15, 17 and 19, are disclosed as “a low molecular thiol” generated by skunk.
Wood (Chem. Educator, 1999, 4, 44-50), at page 49, under the title “Deodorizing Skunk Spray”, teaches that to get rid of skunk spray, it is necessary to change thiols into compounds that have little or no odor. Oxidizing the thiol to sulfonic acids can easily do this.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Usami et al (JOC, 2007, 72, 6127-6134), teaches that pericosine A was reported to have significant antitumor activity against P388 lymphocytic leukemia cells (see page 6127).
As of the time of filing, the Examiner is not aware of any evidence in the art which teaches pericosine A or a stereoisomer thereof, as an oxidizing agent. Furthermore, no evidence has been provided by the instant disclosure to show that pericosine A or a stereoisomer thereof, can deodorize “a low molecular weight thiol” generated by skunk, which can vary from skunk to skunk.
MPEP § 2164.05(a), states: “The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.” Emphasis added.

In the instant case, the Examiner is not aware of any evidence in the art for the degree of predictability, wherein a person skilled in the art would readily predict that pericosine A or a stereoisomer thereof, can deodorize “a low molecular weight thiol” generated by skunk, which can vary from skunk to skunk. Therefore, one skilled in the art could not predict, from the evidence of record that, pericosine A or a stereoisomer thereof, can deodorize “a low molecular weight thiol” generated by skunk, which can vary from skunk to skunk.
The Amount of Guidance, and the Existence of Working Examples
MPEP §2164.03 states:
"The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The 'amount of guidance or direction' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)...In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required."

"Nascent technology…must be enabled with a 'specific and useful teaching'. The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). See MPEP §2164.03.
As established supra, the deodorization of “a low molecular weight thiol” generated by skunk (which can vary from skunk to skunk), with pericosine A or a stereoisomer thereof, was unpredictable at the time of the invention, given that the art did not recognized how to use the compounds as claimed other than antitumor activity, the art clearly lacked information in regards to how to deodorize “a low molecular weight thiol” generated by skunk (which can vary from skunk to skunk), with pericosine A or a stereoisomer thereof. 
Considering the state of the art as discussed above and the lack of guidance provided in the specification, one skilled in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
 As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states:
 “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).


The Quantity of Experimentation Necessary:
Genentech Inc. vs. Novo Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented a general idea that because pericosine A (compound 11, see instant specification at Figure 11), reacted with compounds 8-9, 13, 15, 17 and 19 (see instant specification at Figure 6), in order to generate: 1) compounds 4-6 (see instant specification at Figure 7); 2) compounds 7 (see instant specification at Figure 8); 3) compounds 14, 16 and 18 (see instant specification at Figure 9); and 4) compounds 20-22 (see instant specification at Figure 10), then pericosine A or a stereoisomer thereof, would deodorize “a low molecular weight thiol” generated by skunk.
However, Applicants have merely identified compounds 4-7, 14, 16, 18 and 20-22, generated from reacting pericosine A with compounds 8-9, 13, 15, 17 and 19.  Yet there is no evidence of record to show that pericosine A or a stereoisomer thereof, would react with any “a low molecular weight thiol” generated by skunk, as presently claimed.  
Determining if pericosine A or any stereoisomer thereof, would deodorize “a low molecular weight thiol” generated by skunk as presently claimed, would require formulation of pericosine A or a stereoisomer thereof, into a suitable dosage form, and subjecting it to deodorization trials or to testing in an assay known to correlate to deodorizing efficacy of such potentiation.  This is undue experimentation given the limited guidance and direction provided by Applicants, lack of working examples, and unclear role of pericosine A or a stereoisomer thereof, in deodorizing “a low molecular weight thiol” generated by skunk, as presently claimed.  
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
 Response to Arguments
Although Applicants acknowledge that the instant specification failed to provide any evidence to show that pericosine A or a stereoisomer thereof, can deodorize “a low molecular weight thiol” generated by skunk (which can vary from skunk to skunk), Applicants allege that such data is not require.  Applicants cite: 1) MPEP § 2138.05 (discussing reduction to practice in Hyatt v. Boone, 146 F.3d 1348, 1352, 47 USPQ2d 1128, 1130 (Fed. Cir. 1998); and 2) Du et al (Appendix A, J. Nat. Prod. 2019, 82, 1989-1999), as supporting reduction to practice. Please pages 7-8 of Remarks filed on 08/09/2021.      
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the instant claims are rejected for lack of enablement.  However, the reduction to practice discussed in MPEP § 2138.05 and in Hyatt v. Boone court case, relates to the decision on the question of written description in an interference proceeding. The court did not decide on the question of enablement. The instant claims are rejected for lack of enablement. The enablement requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, is separate and distinct from the written description requirement. 
To overcome a prima facie case of lack of enablement, applicant must present argument and/or evidence that the disclosure would have enabled one of ordinary skill in the art to make and use the claimed invention at the time of filing. This does not preclude applicant from providing a declaration after the filing date which demonstrates that the claimed invention works. Emphasis added. Please see MPEP § 2164.05.
In the instant case, the evidence provided are not probative because the Applicants’ evidence is presented in the form of an attorney statement. Regarding the probative value of objective evidence:
1) MPEP § 716 states: 
“When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section” (emphasis added); and 

2) MPEP § 716.01(c)(II), under the title “ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE”, states: 
“The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor” (emphasis added).
 

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                            




    
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.